Opinion by
Judge Rogers,
Charles Shultz has appealed from an order of the Unemployment Compensation Board of Review (Board) sustaining a referee’s decision that Shultz is ineligible for employment benefits because “his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature. ’ ’ Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, §402(b)(l), as amended, 43 P.S. §802(b) (1). We affirmed.
Shultz left his employment as a cab driver because his employer allegedly failed to provide him with a safe automobile. He applied for unemployment compensation benefits and was determined to be ineligible. Shultz appealed from this determination and a hearing was held before a referee at which Shultz and his former employer, neither represented by counsel, were the only witnesses. The referee, after eliciting testimony from both parties, found that Shultz had voluntarily terminated his employment without cause of a necessitous or compelling nature and affirmed the de*38nial of unemployment compensation benefits. Tbe Board of Review affirmed the referee’s decision.
Shultz does not in tbis appeal dispute tbe Board’s finding that be voluntarily left bis job without necessitous or compelling circumstances. Nor could be do so, for tbe record reveals tbe presence of substantial evidence in support of tbe Board’s findings which are, therefore, beyond our power to disturb. Gallagher v. Unemployment Compensation Board of Review, 32 Pa. Commonwealth Ct. 160, 378 A.2d 502 (1977). Shultz contends rather that be was denied procedural due process by tbe referee’s failure explicitly to advise him of bis rights to counsel and of bis right to produce and cross-examine witnesses. We disagree. Neither considerations of due process nor tbe rules of procedure governing bearings in unemployment compensation cases require that tbe referee tender such advice. See Gonzales v. Unemployment Compensation Board of Review, 39 Pa. Commonwealth Ct. 70, 395 A.2d 292 (1978), and cases there cited. A fair bearing requires only that tbe parties be permitted to testify freely and that they not be deprived of their rights to counsel, or of their right to offer and cross-examine witnesses. Unemployment Compensation Board of Review v. Tumulo, 25 Pa. Commonwealth Ct. 264, 269, 360 A.2d 763, 766 (1976). Tbe referee, after fully examining Shultz and bis former employer, gave Shultz an opportunity to enlarge on bis testimony. Tbe referee did not deny tbe appellant bis right to counsel or to produce and cross-examine witnesses.
Accordingly, we enter tbe following:
Order
And Now, tbis 14th day of December, 1979, tbe order of tbe Unemployment Compensation Board of Review denying unemployment compensation benefits to Charles Shultz is affirmed.